Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gerald Andy Timmons appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Timmons, No. 4:08-cr-00373-RBH-l (D.S.C. Apr. 17, 2015). We deny the motions to modify the transcript order and for summary remand. We grant leave to proceed in forma pau-peris and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.